UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4650



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROY DANIEL WEISS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:93-cr-00024-LHT)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James O. Rice, Jr., EVANS & RICE, PLLC, Asheville, North Carolina,
for Appellant.   Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina; Gretchen C.F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roy Daniel Weiss, Jr., was convicted in 1994 on three

counts of bank robbery, 18 U.S.C. §§ 2113(a), (d) (2000), and one

count of the use of a firearm in relation to a crime of violence,

18 U.S.C. § 924(c)(1) (2000).            He was sentenced to 147 months of

imprisonment and eight years of supervised release.                 Weiss began

serving his term of supervised release on November 6, 2003.                   On

March 2, 2007, the probation officer filed a petition alleging

Weiss violated the terms of his release, specifically that he

failed to report to his probation officer as instructed and that he

failed to work regularly at a lawful occupation.              At the hearing on

the matter, Weiss admitted the violations and the court entered

judgment continuing his supervised release under existing terms.

             On appeal, Weiss’ counsel has filed a brief under Anders

v. California, 386 U.S. 738 (1967), alleging that there are no

meritorious issues on appeal, but raising the issue of whether

Weiss received ineffective assistance of counsel in the district

court proceedings.         Weiss was notified of his right to file a pro

se supplemental brief, but has not done so.              The Government did not

file a reply brief.        After reviewing the record, we affirm.

             Claims of ineffective assistance of counsel are not

cognizable     on    direct    appeal    unless    the    record   conclusively

establishes ineffective assistance.             United States v. Richardson,

195   F.3d    192,   198   (4th   Cir.    1999).    To     allow   for   adequate


                                        - 2 -
development     of   the    record,    claims    of    ineffective    assistance

generally should be brought in a 28 U.S.C. § 2255 (2000) motion.

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                  We find

that Weiss has failed to establish ineffective assistance of

counsel on direct appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in    this     court    for    leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and     argument   would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                       - 3 -